PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Willie Frank Hobbs, et al.
Application No. 15/980,065
Filed: May 15, 2018
Attorney Docket No. HOBBS-00101
For: TOOTHPASTE DISPENSING BRUSH AND SYSTEM:
:
:
:  DECISION GRANTING PETITIONS
:  UNDER 37 CFR 1.137(a), 37 CFR 1.48(f)
:  AND 37 CFR 1.313(c)(2)
:


This is a decision on the renewed petition, filed May 9, 2022, in response to the decision mailed November 29, 2021, dismissing the original petition under 37 CFR 1.137(a), to revive the above-identified unintentionally abandoned application. This is also a decision on the request under 37 CFR 1.48 to correct the inventorship and on the petition under 37 CFR 1.313(c)(2), filed October 27, 2021, along with a petition to withdraw the above-identified application from issue.1

There is no indication that the petition was signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Curtis Wadsworth appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petitions are GRANTED.

As to the petition under 37 CFR 1.137(a):
	
This application became abandoned for failure to timely file the inventor’s oath/declaration no later than payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed November 2, 2020. The issue fee was timely paid December 4, 2021. Accordingly, the application became abandoned is December 5, 2021. A Notice of Abandonment was mailed January 6, 2022.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that petitioner has submitted (1) an application data sheet (ADS) along with a request to correct inventorship under 37 CFR 1.48, (2) the petition fee of $525, and (3) a proper statement of unintentional delay.  

As to the petition under 37 CFR 1.313(c)(2):

Petitioner requests withdrawal of this application from issue for consideration of a submission under 37 CFR 1.114.   

The petition satisfies the requirements of 37 CFR 1.313(c)(2). Accordingly, this application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (RCE).

Petitioner is advised that the issue fee paid December 4, 2020, cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

As to the petition under 37 CFR 1.48(f):

Petitioner requests to correct the name of inventor in this instant application to Willie Frank Hobbs.

Office records have been corrected to reflect the name of the inventor. A Corrected Filing Receipt, which sets forth the correct name of the applicant, was previously mailed November 17, 2021.  

This matter is being referred to Technology Center AU 3754 for processing the RCE and for consideration of the (ADS) filed October 27, 2021.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-3700.

  
/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions



    
        
            
        
            
    

    
        1 The request for the four (4) month extension of time has been charged to the petition’s deposit account as authorized, to ensure the timely filing of the instant petition.
        
        1	1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.